DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Applicants’ arguments filed on 5/27/2022 with respect to claims 31-36, 39-46 and 49-50 have been fully considered but they are moot in view of the new ground(s) of rejection.
In re page 6, Applicants state that “Claims 31-33, 36, 41-43, and 46 were rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Publication No. 2008/0155607 to Klappert (“Klappert’) in view of U.S. Publication No. 2007/0259690 to Julian et al. (“Julian”), and in further view of WO Publication No. 2014/001614 to Dearman et al. (“Dearman”). The present application is entitled to a priority date of at least December 30, 2011 as a continuation of U.S. Patent Application No. 14/578,853, filed on December 22, 2014, which is a continuation of U.S. Patent Application No. 13/341,641, filed December 30, 2011. The examiner relies on Dearman in the rejection of independent claims 31, and 41 to allegedly render obvious applicant’s claimed feature of “determining first capabilities of the first secondary device and second capabilities of the second secondary device; selecting, without user input and based on the first capabilities of the first secondary device and the second capabilities of the second secondary device, one of the first secondary device and the second secondary device.” See Office Action page 26-27. Dearman is an international patent application filed June 10, 2013 that claims priority to US. Patent Application No. 13/537,566, filed on June 29, 2012. U.S. Patent Application No. 13/537,566 does not claim priority to any other applications. Because of the priority date of Dearman (i.e., June 29, 2012) is after that of Applicant’s priority date (i.e., at least December 30, 2011), Dearman does not qualify as prior art against the present application. US. Patent No. 7,827,170 to Horling et al. (“Horling”), U.S. Publication No. 2013/0104173 to Tjio et al. (“Tjio”), and U.S. Publication No. 2010/0095326 to Robertson, III (“Robertson”) were cited for allegedly rendering obvious other limitations of Applicant’s dependent claims and do not make up of the deficiencies of Klappert, Julian and Dearman relative to the rejections. Therefore, independent claims 31 and 41, and all the claims that depend directly or indirectly therefrom are patentable and the 35 U.S.C. § 103 rejections of these claims should also be withdrawn.”
(1) In response, Applicants’ arguments are moot in view of the new ground(s) of rejection.
In re page 7, Applicants state that “Claims 31-36, 39, 41-46, and 49 were rejected on the ground of nonstatutory double patenting over claims 1-2, 4, 8-12, 14, and 18-20 of U.S. Patent No. 8,917,971, and further in view of Klappert, and further in view of Julian, and further in view of Dearman. Claims 40 and 50 were rejected on the ground of nonstatutory double patenting over claims 1 and 11 of U.S. Patent No. 8,917,971, and further in view of Klappert, and further in view of Julian, and further in view of Dearman, and further in view of Robertson, III. These rejections are respectfully traversed. The examiner relied on Dearman in the double patenting rejection of independent claims 31 and 41. As Dearman does not qualify as prior art, as described above, the double patenting rejection of independent claims 31 and 41, and all the claims that depend therefrom, should be withdrawn.”
(2) In response, the nonstatutory double patenting rejection is herein maintained because the combination of Klappert, Julian and the NEW reference of Nicodem discloses all the claimed limitations of independent claim 31 and also, all the claimed limitations of independent claim 41 that recites similar claimed features.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Instant Application
Patent No. 8,917,971
(Claim 31)
31.   (Currently Amended) a method comprising: detecting that a primary device is within a proximity of a first secondary device and a second secondary device; receiving, from the primary device, an electronic communication comprising information about a primary content asset being accessed at the primary device; determining first capabilities of the first secondary device and second capabilities of the second secondary device; selecting, without user input and based on the first capabilities of the first secondary device and the second capabilities of the second secondary device, one of the first secondary device and the second secondary device; based on the received information about the primary content asset being accessed at the primary device, identifying a supplemental audio or video corresponding to the primary content asset that is compatible with the selected secondary device; and generating for output the supplemental audio or the video on the selected secondary device.












(Claim 32)
32.    (Currently Amended) The method of claim 31, further comprising:  generating for display a plurality of content listings, wherein at least one of the content listings is associated with the supplemental audio or video.


(Claim 33)
33.    (Previously Presented) The method of claim 31, wherein the received information about primary content asset comprises at least one of metadata, timing information, user profile information, mood information, playback information, or feature information.

(Claim 34)
34. (Currently Amended) The method of claim 31, wherein identifying the supplemental audio or video corresponding to the primary content asset comprises: computing a relevancy metric between the supplemental audio or video and the primary content asset; and selecting the supplemental audio or video based on a determination that the relevancy metric exceeds a threshold value.

(Claim 35)
35. (Currently Amended) The method of claim 31, further comprising: receiving, from the primary device, synchronization information message comprising timing information for the primary content asset; and presenting the retrieved supplemental audio or video based on the timing information.





(Claim 36)
36. (Currently Amended) The method of claim 31, wherein the supplemental audio or video is an advertisement, and wherein the advertisement comprises a link to purchase the primary content asset.





(Claim 39)
39.    (Currently Amended) The method of claim 31, further comprising: generating a feedback information message that includes metadata or timing information about the supplemental audio or video; and transmitting the feedback information message to the primary user device.





(Claim 40)
40. (Currently Amended) The method of claim 31, wherein the supplemental audio or video is associated with a social media network of a user of the primary user device.

(Claim 41)
41. (Currently Amended) A system comprising control circuitry configured to: detecting that a primary device is within a proximity of a first secondary device and a second secondary device; receiving, from the primary device, an electronic communication comprising information about a primary content asset being accessed at the primary device; determine first capabilities of the first secondary device and second capabilities of the second secondary device;  selecting, without user input and based on the first capabilities of the first secondary device and the second capabilities of the second secondary device, one of the first secondary device and the second secondary device; based on the received information about the primary content asset being accessed at the primary device, identify a supplemental audio or video corresponding to the primary content asset that is compatible with the selected secondary device; and generate for output the supplemental audio or the video on the selected secondary device.










(Claim 42)
42.    (Currently Amended) The system of claim 41, wherein the control circuitry is further configured to: generate for display a plurality of content listings, wherein at least one of the content listings is associated with the supplemental audio or video.


(Claim 43)
43.    (Previously Presented) The system of claim 41, wherein the received information about primary content asset comprises at least one of metadata, timing information, user profile information, mood information, playback information, or feature information.

(Claim 44)
44.    (Currently Amended) The system of claim 41, wherein the control circuitry is further configured, when identifying the supplemental audio or video corresponding to the primary content asset, to: compute a relevancy metric between the supplemental audio or video and the primary content asset; and select the supplemental audio or video based on a determination that the relevancy metric exceeds a threshold value.

(Claim 45)
45.    (Currently Amended) The system of claim 41, wherein the control circuitry is further configured to: receiving, from the primary device, synchronization information message comprising timing information for the primary content asset; and presenting the retrieved supplemental audio or video based on the timing information.








(Claim 46)
46.    (Currently Amended) The system of claim 41, wherein the supplemental audio or video is an advertisement, and wherein the advertisement comprises a link to purchase the primary content asset.





(Claim 49)
49.    (Currently Amended) The system of claim 41, wherein the control circuitry is further configured to: generate a feedback information message that includes metadata or timing information about the supplemental audio or video; and transmit the feedback information message to the primary user device.



(Claim 50)
50.    (Currently Amended) The system of claim 41, wherein the supplemental audio or video is associated with a social media network of a user of the primary user device.
(Claim 1)
1.  A method comprising: detecting a primary user device within a proximity of a secondary user device; receiving, from the primary user device, an electronic communication at the secondary user device, wherein the electronic communication includes playback information about a primary content asset being accessed at the primary user device; in response to receiving the electronic communication and while the primary user device is within the proximity of the secondary user device, automatically searching, using the received playback information, a content listings database to identify a content listing that is relevant to the primary content asset, wherein the searching comprises: automatically computing, for each content listing in the database, a relevancy metric for a supplemental content asset associated with the respective content listing based on a characteristic of the primary content asset, and selecting, as the identified content listing, the content listing associated with the supplemental content asset for which the relevancy metric exceeds a threshold; retrieving the supplemental content asset associated with the identified content listing in response to selecting the identified content listing; and generating for display at the secondary user device, the retrieved supplemental content asset that is relevant to the primary content asset being accessed at the primary user device, based in part on the received playback information.

(Claim 2)
2.  The method of claim 1, further comprising generating the content listings database, wherein the content listings database includes at least one content listing associated with a supplemental content asset accessible to the secondary user device.

(Claim 4)
4.  The method of claim 1, wherein the characteristic of the primary content asset comprises metadata, timing information, user profile information, mood information, play back information, or feature information.


(Claim 1 above includes the limitations of Claim 34 of the Instant Application)







(Claim 9 below includes the limitations of Claim 35 of the Instant Application)
(Claim 9)
9.  The method of claim 1 further comprising: receiving, from the primary user device, a synchronization information message, wherein the synchronization information message includes timing information; and the presenting of the retrieved supplemental content asset is in response to receiving the synchronization information message and based on the timing information included in the synchronization information message.
(Claim 1 above and 10 below include the limitations of Claim 36 of the Instant Application)
(Claim 10)
10.  The method of claim 1, further comprising: receiving from the primary user device a request to purchase a content asset from a content source over the Internet.

(Claim 1 above and Claim 8 below include the limitations of Claim 39 of the Instant Application)
(Claim 8)
8.  The method of claim 1 further comprising: generating, using a processor, a feedback information message that includes metadata, or timing information about the identified content listing; and transmitting the feedback information message to the primary user device. 



(Claim 1 above includes the limitations of Claim 40 of the Instant Application)



(Claim 11)
11.  A secondary user device comprising: storage; and control circuitry configured to: detect a primary user device within a proximity of the secondary user device; receive, from an I/O path, an electronic communication from the primary user device, wherein the electronic communication includes playback information about a primary content asset being accessed at the primary user device; in response to receiving the electronic communication and while the primary user device is within the proximity of the secondary user device, automatically search, using the received playback information, a content listings database to identify a content listing that is relevant to the primary content asset, by: automatically computing, for each content listing in the database, a relevancy metric for a supplemental content asset associated with the respective content listing based on a characteristic of the primary content asset, and selecting, as the identified content listing, the content listing associated with the supplemental content asset for which the relevancy metric exceeds a threshold; retrieve the supplemental content asset associated with the identified content listing in response to selecting the identified content listing; and generate for display at the secondary user device, the retrieved supplemental content asset that is relevant to the primary content asset being accessed at the primary user device, based in part on the received playback information.

(Claim 12)
12.  The secondary user device of claim 11, wherein the control circuitry is further configured to: generate the content listings database, wherein the content listings database includes at least one content listing associated with a supplemental content asset accessible to the secondary user device.

(Claim 14)
14.  The secondary user device of claim 11, wherein the characteristic of the primary content asset comprises metadata, timing information, user profile information, mood information, play back information or feature information.


(Claim 11 above includes the limitations of Claim 44 of the Instant Application)








(Claim 19 below includes the limitations of Claim 45 of the Instant Application)
(Claim 19)
19.  The secondary user device of claim 11, wherein the control circuitry is further configured to: receive, from the primary user device, a synchronization information message, wherein the synchronization information message includes timing information and the presenting the retrieved supplemental content is in response to receiving the synchronization information message and based on the timing information included in the synchronization information message.

(Claim 11 above and Claim 20 below include the limitations of Claim 46 of the Instant Application)
(Claim 20)
20.  The secondary user device of claim 11, wherein the control circuitry is further configured to: receive, from the primary user device, a request to purchase a content asset from a content source over the Internet.

(Claims 11 and 18 above include the limitations of Claim 49 of the Instant Application)
(Claim 18)
18.  The secondary user device of claim 11, wherein the control circuitry is further configured to: generate, using a processor, a feedback information message that includes metadata, or timing information about the identified content listing; and transmit the feedback information message to the primary user device.

(Claim 11 above includes the limitations of Claim 50 of the Instant Application)



Claims 31-36, 39, 41-46 and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 8-12, 14, and 18-20 of U.S. Patent No. 8,917,971, and further in view of Klappert US Pub. No. 2008/0155607, and further in view of Julian et al. US Pub. No. 2007/0259690, and further in view of Nicodem US Pub. No. 2005/0255867.
Re claim 31, the conflicting claims are not patentably distinct from each other because every limitation of claim 31 of the Instant Application is found in claim 1 of the Patent No. 8,917,971, except the following limitation: “detecting that a primary device is within a proximity of the first secondary device and a second secondary device; determining first capabilities of the first secondary device and the second capabilities of the second secondary device; selecting, without user input and based on the first capabilities of the first secondary device and the second capabilities of the second secondary device, one of the first secondary device and the second secondary device; identifying a supplemental audio or video corresponding to the primary content asset that is compatible with the selected secondary device.”
However, the reference of Klappert explicitly teaches “identifying a supplemental audio or video corresponding to the primary content asset that is compatible with the selected secondary device” (see figs. 4, 9, 13 ¶s 44, 56, 105, 124 for identifying a supplemental audio or video (i.e. program information and/or media guidance application include audio or video) corresponding to the primary content asset (i.e. program information and/or media guidance application include audio or video) that is compatible with the selected secondary device (i.e. program guide data may be stored on storage device 470 in any suitable format (e.g., a Structured Query Language (SQL) database) as described in fig. 4 paragraphs 72, 74). It should be noted that one of the functions of the media guidance application is to provide media listings and media information including audio or video to users as described in figs. 1-2, 5-7 paragraphs 29-33, 41, 45, for example)
Therefore, taking the combined teachings of Patent No. 8,917,971 and Klappert as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (compatible) into the system of Patent No. 8,917,971 at the time the invention was made as taught by Klappert.
One will be motivated to incorporate the above feature into the system of Patent No. 8,917,971 as taught by Klappert for the benefit of using the storage capacity of storage 470 that may include any suitable storage device including memory or other storage devices, such as random access memory (RAM), read only memory (ROM), flash memory, and a hard disk drive, that is suitable for storing the program guide data to be used by the remote access server, wherein program guide data may be stored on storage device 470 in any suitable format (e.g., a Structured Query Language (SQL) database), wherein storage 470 may also store user profile information for correlating users with their respective user equipment devices in order to improve efficiency (see fig. 4 ¶ 72)
On the other hand, the reference of Julian discloses “detecting that a primary device is within a proximity of the first secondary device and a second secondary device” (see figs. 1-4 ¶s 57, 68-69, 76 for detecting that a primary device is within a proximity of the first secondary device and a second secondary device (i.e. an association procedure may be initiated once an incoming device is close enough to an existing device. Such an approach may prove advantageous in the event the surrounding area includes a large number of devices associated with various networks as described in paragraph 87). Also, see paragraphs 86, 92. Thus, a proximity is detected between multiple devices as described in the above figures and paragraphs)
Therefore, taking the combined teachings of Patent No. 8,917,971 and Julian as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (proximity) into the system of Patent No. 8,917,971 at the time the invention was made as taught by Julian.
One will be motivated to incorporate the above feature into the system of Patent No. 8,917,971 as taught by Julian for the benefit of providing a diverse range of association functionality, for example, an association procedure may be initiated once an incoming device is close enough to an existing device, wherein such an approach may prove advantageous in the event the surrounding area includes a large number of devices associated with various networks in order to improve efficiency when detecting a proximity between several devices (see ¶ 87)
On the other hand, Nicodem discloses “determining first capabilities of the first secondary device and second capabilities of the second secondary device” (see ¶s 36-41, 43 for determining first capabilities of the first secondary device and second capabilities of the second secondary device (i.e. in case the user is subscribed 49, server 13 starts a device search 50, during the device search 50, the server 13 looks up information regarding the access devices of the user 1 in a data base 41, this database 41 comprises information regarding the available access devices of the user 1, the operational capabilities of the access devices as described in figs. 2-3 paragraph 42)); “selecting, without user input and based on the first capabilities of the first secondary device and the second capabilities of the second secondary device, one of the first secondary device and the second secondary device” (see ¶s 36-41, 43 for determining first capabilities of the first secondary device and second capabilities of the second secondary device (i.e. in case the user is subscribed 49, server 13 starts a device search 50, during the device search 50, the server 13 looks up information regarding the access devices of the user 1 in a data base 41, this database 41 comprises information regarding the available access devices of the user 1, the operational capabilities of the access devices, in this particular example, server 13 will attempt to identify an access device that is capable of handling e-mail with multimedia attachments, the server 13 may conclude that, besides the set-top box 39, a PC 37, a UMTS phone 26 and a UMTS PDA 25 are available to user 1 and meet the requirements, after this step 50, the server 13 will check 51 from historic use data whether the devices selected in step 50 are used regularly or are currently switched on, for example as described in figs. 2-3 paragraph 42))
Therefore, taking the combined teachings of Patent No. 8,917,971 and Nicodem as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (capabilities) into the system of Patent No. 8,917,971 at the time the invention was made as taught by Nicodem.
One will be motivated to incorporate the above feature into the system of Patent No. 8,917,971 as taught by Nicodem for the benefit of having a server 13 that starts a device search 50, wherein during the device search 50, the server 13 looks up information regarding the access devices of the user 1 in a data base 41, wherein this database 41 comprises information regarding the available access devices of the user 1, the operational capabilities of the access devices, wherein the server 13 will attempt to identify an access device that is capable of handling e-mail with multimedia attachments, wherein the server 13 may conclude that, besides the set-top box 39, a PC 37, a UMTS phone 26 and a UMTS PDA 25 are available to user 1 and meet the requirements, wherein after this step 50, the server 13 will check 51 from historic use data whether the devices selected in step 50 are used regularly or are currently switched on, for example, wherein the server 13 may conclude that the set-top box has not been used over the past 12 hours, the PDA has been used an hour ago but is currently switched off and the UMTS phone 26 has been used twice in the last 15 minutes and is switched on, wherein the output of this step is a destination device decision matrix, that indicates which device should be selected given absence or presence of certain message content in order to ease the processing time when automatically selecting one of the at least one identified devices to receive the content (see ¶ 42)
Re claim 32, the conflicting claims are not patentably distinct from each other because claim 32 of the Instant Application is recited in claims 1 and 2 of the Patent No. 8,917,971.
Re claim 33, the conflicting claims are not patentably distinct from each other because claim 33 of the Instant Application is recited in claims 1 and 4 of the Patent No. 8,917,971.
Re claim 34, the conflicting claims are not patentably distinct from each other because claim 34 of the Instant Application is recited in claim 1 of the Patent No. 8,917,971.
Re claim 35, the conflicting claims are not patentably distinct from each other because claim 35 of the Instant Application is recited in claim 9 of the Patent No. 8,917,971.
Re claim 36, the conflicting claims are not patentably distinct from each other because every limitation of claim 36 of the Instant Application is found in claims 1 and 10 of the Patent No. 8,917,971, except the following limitation: “wherein the supplemental audio or video is an advertisement, and wherein the advertisement comprises a link to purchase the primary content asset”
However, the reference of Klappert explicitly teaches “wherein the supplemental audio or video is an advertisement, and wherein the advertisement comprises a link to purchase the primary content asset” (see ¶s 33, 35-36 for the supplemental audio or video is an advertisement, and wherein the advertisement comprises a link to purchase the primary content asset (i.e. advertisement 124 may be selectable and provide further information about media content, provide information about a product or a service, enable purchasing of media content, a product, or a service, provide media content relating to the advertisement, etc. as described in fig. 1 paragraph 34). It should be noted that one of the functions of the media guidance application is to provide media listings and media information including video and audio to users as described in figs. 1-2, 5-7 paragraphs 29-33, 41, 45, for example. Thus, the media guidance application includes supplemental content asset such as video and audio)
Therefore, taking the combined teachings of Patent No. 8,917,971, Klappert, Julian and Nicodem as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (advertisement) into the system of Patent No. 8,917,971 at the time the invention was made as taught by Klappert.
One will be motivated to incorporate the above feature into the system of Patent No. 8,917,971 as taught by Klappert for the benefit of having advertisement 124 that may be selectable and provide further information about media content, provide information about a product or a service, enable purchasing of media content, a product, or a service, provide media content relating to the advertisement, etc., wherein advertisement 124 may be targeted based on a user's profile/preferences, monitored user activity, the type of display provided, or on other suitable targeted advertisement bases in order to have a user friendly interaction (see fig. 1 ¶ 34)
Re claim 39, the conflicting claims are not patentably distinct from each other because claim 39 of the Instant Application is recited in claims 1 and 8 of the Patent No. 8,917,971.
Re claim 41, the conflicting claims are not patentably distinct from each other because every limitation of claim 41 of the Instant Application is found in claim 11 of the Patent No. 8,917,971, except the following limitation “detecting that a primary device is within a proximity of the first secondary device and a second secondary device; determining first capabilities of the first secondary device and the second capabilities of the second secondary device; selecting, without user input and based on the first capabilities of the first secondary device and the second capabilities of the second secondary device, one of the first secondary device and the second secondary device; identify a supplemental audio or video corresponding to the primary content asset that is compatible with the selected secondary device.”
However, the reference of Klappert explicitly teaches “identify a supplemental audio or video corresponding to the primary content asset that is compatible with the selected secondary device” (see figs. 4, 9, 13 ¶s 44, 56, 105, 124 for identify a supplemental audio or video (i.e. program information and/or media guidance application include audio or video) corresponding to the primary content asset (i.e. program information and/or media guidance application include audio or video) that is compatible with the selected secondary device (i.e. program guide data may be stored on storage device 470 in any suitable format (e.g., a Structured Query Language (SQL) database) as described in fig. 4 paragraphs 72, 74). It should be noted that one of the functions of the media guidance application is to provide media listings and media information including audio or video to users as described in figs. 1-2, 5-7 paragraphs 29-33, 41, 45, for example)
Therefore, taking the combined teachings of Patent No. 8,917,971 and Klappert as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (compatible) into the system of Patent No. 8,917,971 at the time the invention was made as taught by Klappert.
One will be motivated to incorporate the above feature into the system of Patent No. 8,917,971 as taught by Klappert for the benefit of using the storage capacity of storage 470 that may include any suitable storage device including memory or other storage devices, such as random access memory (RAM), read only memory (ROM), flash memory, and a hard disk drive, that is suitable for storing the program guide data to be used by the remote access server, wherein program guide data may be stored on storage device 470 in any suitable format (e.g., a Structured Query Language (SQL) database), wherein storage 470 may also store user profile information for correlating users with their respective user equipment devices in order to improve efficiency (see fig. 4 ¶ 72)
On the other hand, the reference of Julian discloses “detecting that a primary device is within a proximity of the first secondary device and a second secondary device” (see fig. 1 ¶s 57, 68-69, 76 for detecting that a primary device is within a proximity of the first secondary device and a second secondary device (i.e. an association procedure may be initiated once an incoming device is close enough to an existing device. Such an approach may prove advantageous in the event the surrounding area includes a large number of devices associated with various networks as described in paragraph 87). Also, see paragraphs 86, 92. Thus, a proximity is detected between multiple devices as described in the above figures and paragraphs)
Therefore, taking the combined teachings of Patent No. 8,917,971 and Julian as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (proximity) into the system of Patent No. 8,917,971 at the time the invention was made as taught by Julian.
One will be motivated to incorporate the above feature into the system of Patent No. 8,917,971 as taught by Julian for the benefit of providing a diverse range of association functionality, for example, an association procedure may be initiated once an incoming device is close enough to an existing device, wherein such an approach may prove advantageous in the event the surrounding area includes a large number of devices associated with various networks in order to improve efficiency when detecting a proximity between several devices (see ¶ 87)
On the other hand, Nicodem discloses “determining first capabilities of the first secondary device and second capabilities of the second secondary device” (see ¶s 36-41, 43 for determining first capabilities of the first secondary device and second capabilities of the second secondary device (i.e. in case the user is subscribed 49, server 13 starts a device search 50, during the device search 50, the server 13 looks up information regarding the access devices of the user 1 in a data base 41, this database 41 comprises information regarding the available access devices of the user 1, the operational capabilities of the access devices as described in figs. 2-3 paragraph 42)); “selecting, without user input and based on the first capabilities of the first secondary device and the second capabilities of the second secondary device, one of the first secondary device and the second secondary device” (see ¶s 36-41, 43 for determining first capabilities of the first secondary device and second capabilities of the second secondary device (i.e. in case the user is subscribed 49, server 13 starts a device search 50, during the device search 50, the server 13 looks up information regarding the access devices of the user 1 in a data base 41, this database 41 comprises information regarding the available access devices of the user 1, the operational capabilities of the access devices, in this particular example, server 13 will attempt to identify an access device that is capable of handling e-mail with multimedia attachments, the server 13 may conclude that, besides the set-top box 39, a PC 37, a UMTS phone 26 and a UMTS PDA 25 are available to user 1 and meet the requirements, after this step 50, the server 13 will check 51 from historic use data whether the devices selected in step 50 are used regularly or are currently switched on, for example as described in figs. 2-3 paragraph 42))
Therefore, taking the combined teachings of Patent No. 8,917,971 and Nicodem as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (capabilities) into the system of Patent No. 8,917,971 at the time the invention was made as taught by Nicodem.
One will be motivated to incorporate the above feature into the system of Patent No. 8,917,971 as taught by Nicodem for the benefit of having a server 13 that starts a device search 50, wherein during the device search 50, the server 13 looks up information regarding the access devices of the user 1 in a data base 41, wherein this database 41 comprises information regarding the available access devices of the user 1, the operational capabilities of the access devices, wherein the server 13 will attempt to identify an access device that is capable of handling e-mail with multimedia attachments, wherein the server 13 may conclude that, besides the set-top box 39, a PC 37, a UMTS phone 26 and a UMTS PDA 25 are available to user 1 and meet the requirements, wherein after this step 50, the server 13 will check 51 from historic use data whether the devices selected in step 50 are used regularly or are currently switched on, for example, wherein the server 13 may conclude that the set-top box has not been used over the past 12 hours, the PDA has been used an hour ago but is currently switched off and the UMTS phone 26 has been used twice in the last 15 minutes and is switched on, wherein the output of this step is a destination device decision matrix, that indicates which device should be selected given absence or presence of certain message content in order to ease the processing time when automatically selecting one of the at least one identified devices to receive the content (see ¶ 42)
Re claim 42, the conflicting claims are not patentably distinct from each other because claim 42 of the Instant Application is recited in claim 12 of the Patent No. 8,917,971.
Re claim 43, the conflicting claims are not patentably distinct from each other because claim 43 of the Instant Application is recited in claim 14 of the Patent No. 8,917,971.
Re claim 44, the conflicting claims are not patentably distinct from each other because claim 44 of the Instant Application is recited in claim 11 of the Patent No. 8,917,971.
Re claim 45, the conflicting claims are not patentably distinct from each other because claim 45 of the Instant Application is recited in claim 19 of the Patent No. 8,917,971.
Re claim 46, the conflicting claims are not patentably distinct from each other because every limitation of claim 46 of the Instant Application is found in claims 11 and 20 of the Patent No. 8,917,971, except the following limitation: “wherein the supplemental audio or video is an advertisement, and wherein the advertisement comprises a link to purchase the primary content asset”
However, the reference of Klappert explicitly teaches “wherein the supplemental audio or video is an advertisement, and wherein the advertisement comprises a link to purchase the primary content asset” (see ¶s 33, 35-36 for the supplemental audio or video is an advertisement, and wherein the advertisement comprises a link to purchase the primary content asset (i.e. advertisement 124 may be selectable and provide further information about media content, provide information about a product or a service, enable purchasing of media content, a product, or a service, provide media content relating to the advertisement, etc. as described in fig. 1 paragraph 34). It should be noted that one of the functions of the media guidance application is to provide media listings and media information including video and audio to users as described in figs. 1-2, 5-7 paragraphs 29-33, 41, 45, for example. Thus, the media guidance application includes supplemental content asset such as video and audio)
Therefore, taking the combined teachings of Patent No. 8,917,971, Klappert, Julian and Nicodem as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (advertisement) into the system of Patent No. 8,917,971 at the time the invention was made as taught by Klappert.
One will be motivated to incorporate the above feature into the system of Patent No. 8,917,971 as taught by Klappert for the benefit of having advertisement 124 that may be selectable and provide further information about media content, provide information about a product or a service, enable purchasing of media content, a product, or a service, provide media content relating to the advertisement, etc., wherein advertisement 124 may be targeted based on a user's profile/preferences, monitored user activity, the type of display provided, or on other suitable targeted advertisement bases in order to have a user friendly interaction (see fig. 1 ¶ 34)
Re claim 49, the conflicting claims are not patentably distinct from each other because claim 49 of the Instant Application is recited in claims 11 and 18 of the Patent No. 8,917,971.
Claims 40 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 8,917,971, in view of Klappert US Pub. No. 2008/0155607, and further in view of Julian et al. US Pub. No. 2007/0259690, and further in view of Nicodem US Pub. No. 2005/0255867, and further in view of Robertson, III US Pub. No. 2010/0095326.
Re claim 40, the conflicting claims are not patentably distinct from each other because every limitation of claim 40 of the Instant Application is found in claim 1 of the Patent No. 8,917,971, and further in view of Klappert US Pub. No. 2008/0155607, and further in view of Julian et al. US Pub. No. 2007/0259690, and further in view of Nicodem US Pub. No. 2005/0255867, except the following limitation: “wherein the supplemental audio or video is associated with a social media network of a user of the primary user device”
However, the reference of Robertson explicitly teaches “wherein the supplemental audio or video is associated with a social media network of a user of the primary user device” (see ¶s 21-24, 37 for the supplemental audio or video (i.e. program content 110 and/or additional information 114 as described in figs. 1-2 paragraph 20) is associated with a social media network (i.e. social network as shown in fig. 1) of a user of the primary user device (i.e. output device 106 as shown in fig. 1))
Therefore, taking the combined teachings of Patent No. 8,917,971, Klappert, Julian, Nicodem and Robertson as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (social media network) into the system of Patent No. 8,917,971 at the time the invention was made as taught by Robertson.
One will be motivated to incorporate the above feature into the system of Patent No. 8,917,971 as taught by Robertson for the benefit of having a program content tagging system 100 that provides a method and device for facilitating the development of an interactive social network during the viewing of a program by making program viewing an interactive and comprehensive process where users can request, send, buy, sell, and inquire about merchandise, and view additional information 114 associated with the program that normally would not be provided with the program in order to have a user friendly interaction (see fig. 1 ¶ 20)
Re claim 50, the conflicting claims are not patentably distinct from each other because every limitation of claim 50 of the Instant Application is found in claim 11 of the Patent No. 8,917,971, and further in view of Klappert US Pub. No. 2008/0155607, and further in view of Julian et al. US Pub. No. 2007/0259690, and further in view of Nicodem US Pub. No. 2005/0255867, except the following limitation: “wherein the supplemental audio or video is associated with a social media network of a user of the primary user device”
However, the reference of Robertson explicitly teaches “wherein the supplemental audio or video is associated with a social media network of a user of the primary user device” (see ¶s 21-24, 37 for the supplemental audio or video (i.e. program content 110 and/or additional information 114 as described in figs. 1-2 paragraph 20) is associated with a social media network (i.e. social network as shown in fig. 1) of a user of the primary user device (i.e. output device 106 as shown in fig. 1))
Therefore, taking the combined teachings of Patent No. 8,917,971, Klappert, Julian, Nicodem and Robertson as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (social media network) into the system of Patent No. 8,917,971 at the time the invention was made as taught by Robertson.
Per claim 50, Patent No. 8,917,971, Klappert, Julian, Nicodem and Robertson are combined for the same motivation as set forth in claim 40 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 31-33, 36, 41-43 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klappert (US 2008/0155607 A1)(hereinafter Klappert), and further in view of Julian et al. (US 2007/0259690 A1)(hereinafter Julian), and further in view of Nicodem (US 2005/0255867 A1)(hereinafter Nicodem).
Re claim 31, Klappert discloses a method comprising: receiving, from the primary device, an electronic communication comprising information about a primary content asset being accessed at the primary device (see figs. 4, 9, 13 ¶ 124 for receiving, from the primary device, an electronic communication comprising information about a primary content asset (i.e. program information and/or media guidance application) being accessed at the primary device. It should be noted that one of the functions of the media guidance application is to provide media listings and media information to users as described in figs. 1-2, 5-7 paragraphs 29-33, for example); based on the received information about the primary content asset being accessed at the primary device, identifying a supplemental audio or video corresponding to the primary content asset that is compatible with the selected secondary device (see figs. 4, 9, 13 ¶s 44, 56, 105, 124 for based on the received information about the primary content asset (i.e. program information and/or media guidance application) being accessed at the primary device, identifying a supplemental audio or video (i.e. program information and/or media guidance application include video and audio) corresponding to the primary content asset (i.e. program information and/or media guidance application include video and audio) that is compatible with the selected secondary device (i.e. program guide data may be stored on storage device 470 in any suitable format (e.g., a Structured Query Language (SQL) database) as described in fig. 4 paragraphs 72, 74). It should be noted that one of the functions of the media guidance application is to provide media listings and media information including video and audio to users as described in figs. 1-2, 5-7 paragraphs 29-33, 41, 45, for example); and generating for output the supplemental audio or the video on the secondary device (see figs. 1-2, 4-7 ¶s 56, 58 for generating for output the supplemental audio or the video on the secondary device (i.e. program information and/or media guidance application include video and audio). It should be noted that one of the functions of the media guidance application is to provide media listings and media information including video and audio to users as described in figs. 1-2, 5-7 paragraphs 29-33, 41, 45, for example. Thus, the media guidance application includes supplemental content asset such as video and audio)
Klappert fails to explicitly teach detecting that a primary device is within a proximity of the first secondary device and a second secondary device. However, the reference of Julian explicitly teaches detecting that a primary device is within a proximity of the first secondary device and a second secondary device (see fig. 1 ¶s 57, 68-69, 76 for detecting that a primary device is within a proximity of the first secondary device and a second secondary device (i.e. an association procedure may be initiated once an incoming device is close enough to an existing device. Such an approach may prove advantageous in the event the surrounding area includes a large number of devices associated with various networks as described in paragraph 87). Also, see paragraphs 86, 92. Thus, a proximity is detected between multiple devices as described in the above figures and paragraphs)
Therefore, taking the combined teachings of Klappert and Julian as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (proximity) into the system of Klappert at the time the invention was made as taught by Julian.
One will be motivated to incorporate the above feature into the system of Klappert as taught by Julian for the benefit of providing a diverse range of association functionality, for example, an association procedure may be initiated once an incoming device is close enough to an existing device, wherein such an approach may prove advantageous in the event the surrounding area includes a large number of devices associated with various networks in order to improve efficiency when detecting a proximity between several devices (see ¶ 87)
Furthermore, Klappert fails to explicitly teach determining first capabilities of the first secondary device and second capabilities of the second secondary device; selecting, without user input and based on the first capabilities of the first secondary device and the second capabilities of the second secondary device, one of the first secondary device and the second secondary device. However, the reference of Nicodem explicitly teaches determining first capabilities of the first secondary device and second capabilities of the second secondary device (see ¶s 36-41, 43 for determining first capabilities of the first secondary device and second capabilities of the second secondary device (i.e. in case the user is subscribed 49, server 13 starts a device search 50, during the device search 50, the server 13 looks up information regarding the access devices of the user 1 in a data base 41, this database 41 comprises information regarding the available access devices of the user 1, the operational capabilities of the access devices as described in figs. 2-3 paragraph 42)); “selecting, without user input and based on the first capabilities of the first secondary device and the second capabilities of the second secondary device, one of the first secondary device and the second secondary device” (see ¶s 36-41, 43 for determining first capabilities of the first secondary device and second capabilities of the second secondary device (i.e. in case the user is subscribed 49, server 13 starts a device search 50, during the device search 50, the server 13 looks up information regarding the access devices of the user 1 in a data base 41, this database 41 comprises information regarding the available access devices of the user 1, the operational capabilities of the access devices, in this particular example, server 13 will attempt to identify an access device that is capable of handling e-mail with multimedia attachments, the server 13 may conclude that, besides the set-top box 39, a PC 37, a UMTS phone 26 and a UMTS PDA 25 are available to user 1 and meet the requirements, after this step 50, the server 13 will check 51 from historic use data whether the devices selected in step 50 are used regularly or are currently switched on, for example as described in figs. 2-3 paragraph 42))
Therefore, taking the combined teachings of Klappert and Nicodem as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (capabilities) into the system of Klappert at the time the invention was made as taught by Nicodem.
One will be motivated to incorporate the above feature into the system of Klappert as taught by Nicodem for the benefit of having a server 13 that starts a device search 50, wherein during the device search 50, the server 13 looks up information regarding the access devices of the user 1 in a data base 41, wherein this database 41 comprises information regarding the available access devices of the user 1, the operational capabilities of the access devices, wherein the server 13 will attempt to identify an access device that is capable of handling e-mail with multimedia attachments, wherein the server 13 may conclude that, besides the set-top box 39, a PC 37, a UMTS phone 26 and a UMTS PDA 25 are available to user 1 and meet the requirements, wherein after this step 50, the server 13 will check 51 from historic use data whether the devices selected in step 50 are used regularly or are currently switched on, for example, wherein the server 13 may conclude that the set-top box has not been used over the past 12 hours, the PDA has been used an hour ago but is currently switched off and the UMTS phone 26 has been used twice in the last 15 minutes and is switched on, wherein the output of this step is a destination device decision matrix, that indicates which device should be selected given absence or presence of certain message content in order to ease the processing time when automatically selecting one of the at least one identified devices to receive the content (see ¶ 42)
Re claim 32, the combination of Klappert, Julian and Nicodem as discussed in claim 31 above discloses all the claim limitations with additional claimed feature taught by Klappert further comprising: generating for display a plurality of content listings, wherein at least one of the content listings is associated with the supplemental audio or video (see figs. 1-2, 4-7 ¶s 56, 58 for generating for display a plurality of content listings, wherein at least one of the content listings is associated with the supplemental audio or video (i.e. program information and/or media guidance application include video and audio). It should be noted that one of the functions of the media guidance application is to provide media listings and media information including video and audio to users as described in figs. 1-2, 5-7 paragraphs 29-33, 41, 45, for example. Thus, the media guidance application includes supplemental content asset such as video and audio)
Re claim 33, the combination of Klappert, Julian and Nicodem as discussed in claim 31 above discloses all the claim limitations with additional claimed feature taught by Klappert wherein the received information about primary content asset comprises at least one of metadata, timing information, user profile information, mood information, playback information, or feature information (see ¶s 28-38 for the received information about primary content asset comprises at least one of metadata, timing information, user profile information, mood information, playback information, or feature information (i.e. the media guidance application may provide a display screen with media information organized in one of several ways, such as by time and channel in a grid, by time, by channel, by media type, by category (e.g., movies, sports, news, children, or other categories of programming), or other predefined, user-defined, or other organization criteria as described in figs. 1-2, 5-7 paragraph 29))
Re claim 36, the combination of Klappert, Julian and Nicodem as discussed in claim 31 above discloses all the claim limitations with additional claimed feature taught by Klappert wherein the supplemental audio or video is an advertisement, and wherein the advertisement comprises a link to purchase the primary content asset (see ¶s 33, 35-36 for the supplemental audio or video is an advertisement, and wherein the advertisement comprises a link to purchase the primary content asset (i.e. advertisement 124 may be selectable and provide further information about media content, provide information about a product or a service, enable purchasing of media content, a product, or a service, provide media content relating to the advertisement, etc. as described in fig. 1 paragraph 34). It should be noted that one of the functions of the media guidance application is to provide media listings and media information including video and audio to users as described in figs. 1-2, 5-7 paragraphs 29-33, 41, 45, for example. Thus, the media guidance application includes supplemental content asset such as video and audio)
Re claim 41, Klappert discloses a system comprising control circuitry (see figs. 3-4 ¶s 41, 64 for control circuitry) configured to: receiving, from the primary device, an electronic communication comprising information about a primary content asset being accessed at the primary device (see figs. 4, 9, 13 ¶ 124 for receiving, from the primary device, an electronic communication comprising information about a primary content asset (i.e. program information and/or media guidance application include video and audio) being accessed at the primary device. It should be noted that one of the functions of the media guidance application is to provide media listings and media information including video and audio to users as described in figs. 1-2, 5-7 paragraphs 29-33, 41, 45, for example); based on the received information about the primary content asset being accessed at the primary device, identify a supplemental audio or video corresponding to the primary content asset that is compatible with the selected secondary device (see figs. 4, 9, 13 ¶s 44, 56, 105, 124 for based on the received information about the primary content asset (i.e. program information and/or media guidance application) being accessed at the primary device, identifying a supplemental audio or video (i.e. program information and/or media guidance application include video and audio) corresponding to the primary content asset (i.e. program information and/or media guidance application include video and audio) that is compatible with the selected secondary device (i.e. program guide data may be stored on storage device 470 in any suitable format (e.g., a Structured Query Language (SQL) database) as described in fig. 4 paragraphs 72, 74). It should be noted that one of the functions of the media guidance application is to provide media listings and media information including video and audio to users as described in figs. 1-2, 5-7 paragraphs 29-33, 41, 45, for example); generate for output the supplemental audio or video on the secondary device (see figs. 1-2, 4-7 ¶s 56, 58 for generate for output the supplemental audio or video on the secondary device (i.e. program information and/or media guidance application include video and audio). It should be noted that one of the functions of the media guidance application is to provide media listings and media information including video and audio to users as described in figs. 1-2, 5-7 paragraphs 29-33, 41, 45, for example. Thus, the media guidance application includes supplemental content asset such as video and audio)
Klappert fails to explicitly teach detecting that a primary device is within a proximity of the first secondary device and a second secondary device. However, the reference of Julian explicitly teaches detecting that a primary device is within a proximity of the first secondary device and a second secondary device (see fig. 1 ¶s 57, 68-69, 76 for detecting that a primary device is within a proximity of the first secondary device and a second secondary device (i.e. an association procedure may be initiated once an incoming device is close enough to an existing device. Such an approach may prove advantageous in the event the surrounding area includes a large number of devices associated with various networks as described in paragraph 87). Also, see paragraphs 86, 92. Thus, a proximity is detected between multiple devices as described in the above figures and paragraphs)
Therefore, taking the combined teachings of Klappert and Julian as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (proximity) into the system of Klappert at the time the invention was made as taught by Julian.
One will be motivated to incorporate the above feature into the system of Klappert as taught by Julian for the benefit of providing a diverse range of association functionality, for example, an association procedure may be initiated once an incoming device is close enough to an existing device, wherein such an approach may prove advantageous in the event the surrounding area includes a large number of devices associated with various networks in order to improve efficiency when detecting a proximity between several devices (see ¶ 87)
Furthermore, Klappert fails to explicitly teach determining first capabilities of the first secondary device and second capabilities of the second secondary device; selecting, without user input and based on the first capabilities of the first secondary device and the second capabilities of the second secondary device, one of the first secondary device and the second secondary device. However, the reference of Nicodem explicitly teaches determining first capabilities of the first secondary device and second capabilities of the second secondary device (see ¶s 36-41, 43 for determining first capabilities of the first secondary device and second capabilities of the second secondary device (i.e. in case the user is subscribed 49, server 13 starts a device search 50, during the device search 50, the server 13 looks up information regarding the access devices of the user 1 in a data base 41, this database 41 comprises information regarding the available access devices of the user 1, the operational capabilities of the access devices as described in figs. 2-3 paragraph 42)); “selecting, without user input and based on the first capabilities of the first secondary device and the second capabilities of the second secondary device, one of the first secondary device and the second secondary device” (see ¶s 36-41, 43 for determining first capabilities of the first secondary device and second capabilities of the second secondary device (i.e. in case the user is subscribed 49, server 13 starts a device search 50, during the device search 50, the server 13 looks up information regarding the access devices of the user 1 in a data base 41, this database 41 comprises information regarding the available access devices of the user 1, the operational capabilities of the access devices, in this particular example, server 13 will attempt to identify an access device that is capable of handling e-mail with multimedia attachments, the server 13 may conclude that, besides the set-top box 39, a PC 37, a UMTS phone 26 and a UMTS PDA 25 are available to user 1 and meet the requirements, after this step 50, the server 13 will check 51 from historic use data whether the devices selected in step 50 are used regularly or are currently switched on, for example as described in figs. 2-3 paragraph 42))
Therefore, taking the combined teachings of Klappert and Nicodem as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (capabilities) into the system of Klappert at the time the invention was made as taught by Nicodem.
One will be motivated to incorporate the above feature into the system of Klappert as taught by Nicodem for the benefit of having a server 13 that starts a device search 50, wherein during the device search 50, the server 13 looks up information regarding the access devices of the user 1 in a data base 41, wherein this database 41 comprises information regarding the available access devices of the user 1, the operational capabilities of the access devices, wherein the server 13 will attempt to identify an access device that is capable of handling e-mail with multimedia attachments, wherein the server 13 may conclude that, besides the set-top box 39, a PC 37, a UMTS phone 26 and a UMTS PDA 25 are available to user 1 and meet the requirements, wherein after this step 50, the server 13 will check 51 from historic use data whether the devices selected in step 50 are used regularly or are currently switched on, for example, wherein the server 13 may conclude that the set-top box has not been used over the past 12 hours, the PDA has been used an hour ago but is currently switched off and the UMTS phone 26 has been used twice in the last 15 minutes and is switched on, wherein the output of this step is a destination device decision matrix, that indicates which device should be selected given absence or presence of certain message content in order to ease the processing time when automatically selecting one of the at least one identified devices to receive the content (see ¶ 42)
Re claim 42, the combination of Klappert, Julian and Nicodem as discussed in claim 41 above discloses all the claim limitations with additional claimed feature taught by Klappert wherein the control circuitry (see figs. 3-4 ¶s 41, 64 for control circuitry) is further configured to: generate for display a plurality of content listings, wherein at least one of the content listings is associated with the supplemental audio or video (see figs. 1-2, 4-7 ¶s 56, 58 for generate for display a plurality of content listings, wherein at least one of the content listings is associated with the supplemental audio or video (i.e. program information and/or media guidance application include video and audio). It should be noted that one of the functions of the media guidance application is to provide media listings and media information including video and audio to users as described in figs. 1-2, 5-7 paragraphs 29-33, 41, 45, for example. Thus, the media guidance application includes supplemental content asset such as video and audio) 
Re claim 43, the combination of Klappert, Julian and Nicodem as discussed in claim 33 above discloses all the claimed limitations of claim 43.
Re claim 46, the combination of Klappert, Julian and Nicodem as discussed in claim 36 above discloses all the claimed limitations of claim 46.
Claims 34 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klappert (US 2008/0155607 A1)(hereinafter Klappert) as applied to claim 31-33, 36, 41-43 and 46 above, and further in view of Julian et al. (US 2007/0259690 A1)(hereinafter Julian), and further in view of Nicodem (US 2005/0255867 A1)(hereinafter Nicodem), and further in view of Horling et al. (US 7,827,170 B1) (hereinafter Horling).
Re claim 34, the combination of Klappert, Julian and Nicodem as discussed in claim 31 above discloses all the claim limitations with additional claimed feature taught by Klappert wherein identifying the supplemental audio or video corresponding to the primary content asset (see figs. 4, 9, 13 ¶ 124 for identifying the supplemental audio or video (i.e. program information and/or media guidance application include video and audio) corresponding to the primary content asset (i.e. program information and/or media guidance application include video and audio). It should be noted that one of the functions of the media guidance application is to provide media listings and media information including video and audio to users as described in figs. 1-2, 5-7 paragraphs 29-33, 41, 45, for example)
Klappert fails to explicitly teach comprises: computing a relevancy metric between the supplemental audio or video and the primary content asset; and selecting the supplemental audio or video based on a determination that the relevancy metric exceeds a threshold value. However, the reference of Horling explicitly teaches comprises: computing a relevancy metric between the supplemental audio or video and the primary content asset (see col. 13 lines 1-67, col. 14 lines 1-54, col. 17 lines 7-67, col. 18 lines 1-50 for comprises: computing a relevancy metric between the supplemental audio or video and the primary content asset (i.e. as described in figs. 1-5 col. 5 lines 1-67). It should be noted that Klappert discloses that one of the functions of the media guidance application is to provide media listings and media information including video and audio to users as described in figs. 1-2, 5-7 paragraphs 29-33, 41, 45, for example); and selecting the supplemental audio or video based on a determination that the relevancy metric exceeds a threshold value (see col. 17 lines 7-67, col. 18 lines 1-50 for selecting the supplemental audio or video based on a determination that the relevancy metric exceeds a threshold value (i.e. as described in figs. 4-7 col. 14 lines 10-54). It should be noted that Klappert discloses that one of the functions of the media guidance application is to provide media listings and media information including video and audio to users as described in figs. 1-2, 5-7 paragraphs 29-33, 41, 45, for example)
Therefore, taking the combined teachings of Klappert, Julian, Nicodem and Horling as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (metric) into the system of Klappert at the time the invention was made as taught by Horling.
One will be motivated to incorporate the feature detecting into the system of Klappert as taught by Horling for the benefit of calculating a popularity metric for each of the candidate search results, and selecting the top P search results having the highest popularity metrics as the user-preferred search results after assigning each of the candidate search results a popularity metric in order to ease the processing time and improve efficiency (see fig. 4 col. 13 lines 32-46 to col. 14 lines 50-51)
Re claim 44, the combination of Klappert, Julian and Nicodem as discussed in claim 41 above discloses all the claim limitations with additional claimed feature taught by Klappert wherein the control circuitry (see figs. 3-4 ¶s 41, 64 for control circuitry) is further configured, when identifying the supplemental audio or video corresponding to the primary content asset (see figs. 4, 9, 13 ¶ 124 for identifying the supplemental audio or video (i.e. program information and/or media guidance application include video and audio) corresponding to the primary content asset (i.e. program information and/or media guidance application include video and audio). It should be noted that one of the functions of the media guidance application is to provide media listings and media information including video and audio to users as described in figs. 1-2, 5-7 paragraphs 29-33, 41, 45, for example)
 Klappert fails to explicitly teach to: compute a relevancy metric between the supplemental audio or video and the primary content asset; and select the supplemental audio or video based on a determination that the relevancy metric exceeds a threshold value. However, the reference of Horling explicitly teaches compute a relevancy metric between the supplemental audio or video and the primary content asset (see col. 13 lines 1-67, col. 14 lines 1-54, col. 17 lines 7-67, col. 18 lines 1-50 for compute a relevancy metric between the supplemental audio or video and the primary content asset (i.e. as described in figs. 1-5 col. 5 lines 1-67). It should be noted that Klappert discloses that one of the functions of the media guidance application is to provide media listings and media information including video and audio to users as described in figs. 1-2, 5-7 paragraphs 29-33, 41, 45, for example); and select the supplemental audio or video based on a determination that the relevancy metric exceeds a threshold value (see col. 17 lines 7-67, col. 18 lines 1-50 for select the supplemental audio or video based on a determination that the relevancy metric exceeds a threshold value (i.e. as described in figs. 4-7 col. 14 lines 10-54). It should be noted that Klappert discloses that one of the functions of the media guidance application is to provide media listings and media information including video and audio to users as described in figs. 1-2, 5-7 paragraphs 29-33, 41, 45, for example)
Therefore, taking the combined teachings of Klappert, Julian, Nicodem and Horling as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (metric) into the system of Klappert at the time the invention was made as taught by Horling.
Per claim 44, Klappert, Julian, Nicodem and Horling are combined for the same motivation as set forth in claim 34 above.
Claims 35, 39, 45 and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klappert (US 2008/0155607 A1)(hereinafter Klappert) as applied to claim 31-33, 36, 41-43 and 46 above, and further in view of Julian et al. (US 2007/0259690 A1)(hereinafter Julian), and further in view of Nicodem (US 2005/0255867 A1)(hereinafter Nicodem), and further in view of Tjio et al. (US 2013/0104173 A1) (hereinafter Tjio).
Re claim 35, the combination of Klappert, Julian and Nicodem as discussed in claim 31 above discloses all the claim limitations with additional claimed feature taught by Klappert and presenting the retrieved supplemental audio or video based on the timing information (see figs. 1-2, 4-7 ¶s 56, 58 for presenting the retrieved supplemental audio or video based on the timing information (i.e. program information and/or media guidance application include video and audio). It should be noted that one of the functions of the media guidance application is to provide media listings and media information including video and audio to users as described in figs. 1-2, 5-7 paragraphs 29-33, 41, 45, for example. Thus, the media guidance application includes supplemental content asset such as video and audio)
Klappert but fails to explicitly teach further comprising: receiving, from the primary device, synchronization information message comprising timing information for the primary content asset. However, the reference of Tjio explicitly teaches further comprising: receiving, from the primary device, synchronization information message comprising timing information for the primary content asset (see figs. 1-9, 11 ¶s 28, 30, 33, 50, 52-84 for receiving, from the primary device, synchronization information message comprising timing information for the primary content asset (i.e. the network device may receive, from an application service provider device, information associated with an event, such as a title, a duration, a location, a start time, a stop time, etc. associated with the event. The network device may assign an event identifier to the event based on the event information, and may provide the event identifier to a cell control device at a location associated with the event as described in figs. 1-9 paragraphs 21))
Therefore, taking the combined teachings of Klappert, Julian, Nicodem and Tjio as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (message) into the system of Klappert at the time the invention was made as taught by Tjio.
One will be motivated to incorporate the feature message into the system of Klappert as taught by Tjio for the benefit of having a text messaging application 410-4 which may enable a user to send and/or receive text messages via UE 105 in order to have a user friendly interaction (see figs. 1-4 ¶ 53)
Re claim 39, the combination of Klappert, Julian and Nicodem as discussed in claim 31 above discloses all the claimed limitations but fails to explicitly teach further comprising: generating a feedback information message that includes metadata or timing information about the supplemental audio or video; and transmitting the feedback information message to the primary user device. However, the reference of Tjio explicitly teaches further comprising: generating a feedback information message that includes metadata or timing information about the supplemental audio or video (see figs. 1-9 ¶s 40, 53-80 for generating a feedback information message that includes metadata or timing information about the supplemental audio or video (i.e. the network device may receive, from an application service provider device, information associated with an event, such as a title, a duration, a location, a start time, a stop time, etc. associated with the event. The network device may assign an event identifier to the event based on the event information, and may provide the event identifier to a cell control device at a location associated with the event as described in figs. 1-9 paragraphs 21)); and transmitting the feedback information message to the primary user device (see figs. 1-3, 5-9 ¶s 54-80 for transmitting the feedback information message to the primary user device (i.e. user interface 400 may present various applications to a user, such as an email application 410-1, a telephone application 410-2, a live event broadcasting application 410-3, a text messaging application 410-4, etc. as described in fig. 4 paragraph 53))
Therefore, taking the combined teachings of Klappert, Julian, Nicodem and Tjio as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (message) into the system of Klappert at the time the invention was made as taught by Tjio.
Per claim 39, Klappert, Julian, Nicodem and Tjio are combined for the same motivation as set forth in claim 35 above.
Re claim 45, the combination of Klappert, Julian and Nicodem as discussed in claim 41 above discloses all the claim limitations with additional claimed feature taught by Klappert wherein the control circuitry (see figs. 3-4 ¶s 41, 64 for control circuitry); and presenting the retrieved supplemental audio or video based on the timing information (see figs. 1-2, 4-7 ¶s 56, 58 for presenting the retrieved supplemental audio or video based on the timing information (i.e. program information and/or media guidance application include video and audio). It should be noted that one of the functions of the media guidance application is to provide media listings and media information including video and audio to users as described in figs. 1-2, 5-7 paragraphs 29-33, 41, 45, for example. Thus, the media guidance application includes supplemental content asset such as video and audio)
Klappert fails to explicitly teach is further configured to: receiving, from the primary device, synchronization information message comprising timing information for the primary content asset. However, the reference of Tjio explicitly teaches is further configured to: receiving, from the primary device, synchronization information message comprising timing information for the primary content asset (see figs. 1-9, 11 ¶s 28, 30, 33, 50, 52-84 for receiving, from the primary device, synchronization information message comprising timing information for the primary content asset (i.e. the network device may receive, from an application service provider device, information associated with an event, such as a title, a duration, a location, a start time, a stop time, etc. associated with the event. The network device may assign an event identifier to the event based on the event information, and may provide the event identifier to a cell control device at a location associated with the event as described in figs. 1-9 paragraphs 21))
Therefore, taking the combined teachings of Klappert, Julian, Nicodem and Tjio as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (message) into the system of Klappert at the time the invention was made as taught by Tjio.
Per claim 45, Klappert, Julian, Nicodem and Tjio are combined for the same motivation as set forth in claim 35 above.
Re claim 49, the combination of Klappert, Julian and Nicodem as discussed in claim 41 above discloses all the claim limitations with additional claimed feature taught by Klappert wherein the control circuitry (see figs. 3-4 ¶s 41, 64 for control circuitry);
Klappert fails to explicitly teach is further configured to: generate a feedback information message that includes metadata or timing information about the supplemental audio or video; and transmit the feedback information message to the primary user device. However, the reference of Tjio explicitly teaches is further configured to: generate a feedback information message that includes metadata or timing information about the supplemental audio or video (see figs. 1-9 ¶s 40, 53-80 for generate a feedback information message that includes metadata or timing information about the supplemental audio or video (i.e. the network device may receive, from an application service provider device, information associated with an event, such as a title, a duration, a location, a start time, a stop time, etc. associated with the event. The network device may assign an event identifier to the event based on the event information, and may provide the event identifier to a cell control device at a location associated with the event as described in figs. 1-9 paragraphs 21)); and transmit the feedback information message to the primary user device (see figs. 1-3, 5-9 ¶s 54-80 for transmit the feedback information message to the primary user device (i.e. user interface 400 may present various applications to a user, such as an email application 410-1, a telephone application 410-2, a live event broadcasting application 410-3, a text messaging application 410-4, etc. as described in fig. 4 paragraph 53))
Therefore, taking the combined teachings of Klappert, Julian, Nicodem and Tjio as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (message) into the system of Klappert at the time the invention was made as taught by Tjio.
Per claim 49, Klappert, Julian, Nicodem and Tjio are combined for the same motivation as set forth in claim 35 above. 
Claims 40 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klappert (US 2008/0155607 A1)(hereinafter Klappert) as applied to claim 31-33, 36, 41-43 and 46 above, and further in view of Julian et al. (US 2007/0259690 A1)(hereinafter Julian), and further in view of Nicodem (US 2005/0255867 A1)(hereinafter Nicodem), and further in view of Robertson, III (US 2010/0095326 A1) (hereinafter Robertson).
Re claim 40, the combination of Klappert, Julian and Nicodem as discussed in claim 31 above discloses all the claimed limitations but fails to explicitly teach wherein the supplemental audio or video is associated with a social media network of a user of the primary user device. However, the reference of Robertson explicitly teaches wherein the supplemental audio or video is associated with a social media network of a user of the primary user device (see ¶s 21-24, 37 for the supplemental audio or video (i.e. program content 110 and/or additional information 114 as described in figs. 1-2 paragraph 20) is associated with a social media network (i.e. social network as shown in fig. 1) of a user of the primary user device (i.e. output device 106 as shown in fig. 1))
Therefore, taking the combined teachings of Klappert, Julian, Nicodem and Robertson as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (social media network) into the system of Klappert at the time the invention was made as taught by Robertson.
One will be motivated to incorporate the feature message into the system of Klappert as taught by Robertson for the benefit of having a program content tagging system 100 that provides a method and device for facilitating the development of an interactive social network during the viewing of a program by making program viewing an interactive and comprehensive process where users can request, send, buy, sell, and inquire about merchandise, and view additional information 114 associated with the program that normally would not be provided with the program in order to have a user friendly interaction (see fig. 1 ¶ 20)
Re claim 50, the combination of Klappert, Julian, Nicodem and Robertson as discussed in claim 40 above discloses all the claimed limitations of claim 50.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

7/11/2022
/JOSE M. MESA/
Examiner
Art Unit 2484

                                                                                                                                                                                                       

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484